Citation Nr: 0114954	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  96-39 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
post-operative residuals and recurrent dislocation of the 
right shoulder (major).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from June 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Reno, Nevada, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in May 1998, but 
was remanded for additional development.  After the requested 
development was completed, the case was returned to the 
Board.  

In September 1999, the Board issued a decision in which 
entitlement to an evaluation in excess of 30 percent for the 
veteran's right shoulder disability was denied.  He appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  A Joint Motion for Remand and to 
Stay Further Proceedings was submitted from both parties to 
the Court in April 2000.  In June 2000, the Court vacated the 
September 1999 decision, and granted the joint motion to 
remand.  The appeal has now been returned to the Board for 
action consistent with the joint motion to remand and the 
order of the Court. 


REMAND

The April 2000 Joint Motion for Remand and to Stay Further 
Proceedings stated that the Board did not provide an adequate 
discussion of the considerations outlined in 38 C.F.R. 
§§ 4.40 and 4.45 regarding weakness and pain of the service 
connected right shoulder disability.  The motion also 
requested that the Board provide further analysis as to 
whether the veteran was entitled to a separate evaluation for 
arthritis of the right shoulder pursuant to the holding of 
the Court in Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991), as well as the provisions of VAOPGCPREC 9-98.  In 
addition, the motion asked that the Board consider all 
relevant rating codes for the veteran's right shoulder 
disability, in particular those concerning muscle injuries of 
the upper extremity.  Finally, the motion stated that if the 
current medical evidence was found to be insufficient for 
rating purposes, the Board was to order an additional VA 
examination.  The representative's March 2001 brief argues 
that the case is not ready for review, and that additional 
development is necessary before reaching a final decision in 
this case.  

At this juncture, the Board notes that the provisions of 
VAOPGCPREC 9-98 provide that if a musculoskeletal disability 
is rated under a specific diagnostic code that does not 
appear to involve limitation of motion, and another 
diagnostic code predicated upon limitation of motion may be 
applicable, then the other diagnostic code must be 
considered.  The Board also notes that in Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991), the Court held that 
painful motion is deemed to be limited motion, and entitled 
to a minimum 10 percent rating.  

The veteran's most recent examination of record was a VA fee 
basis examination conducted in February 1999.  The RO 
reviewed this examination in March 1999, and determined it to 
be inadequate to for rating purposes.  Specifically, the 
examiner did not review the veteran's claims folder, and did 
not express the requested opinion pertaining to the 
additional disability resulting from pain, weakness, 
incoordination, and excess fatigability.  Thereafter, the 
veteran was scheduled for follow up neurological examinations 
in March 1999, but he failed to report.  He did not request 
that the examinations be rescheduled.  However, the April 
2000 joint motion stated that an additional examination 
should be ordered if necessary, and the representative's 
March 2001 brief has argued that this case requires further 
development.  The Board agrees that this case should be 
returned to the RO in order to schedule the veteran for an 
additional examination of his right shoulder disability in 
order to ascertain the additional disability, if any, that is 
attributable to pain, weakness, incoordination, and excess 
fatigability.  

The VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be condified as amended at 
38 U.S.C. § 5102 and 5103).  This includes affording him 
adequate medical examinations, and obtaining all relevant 
records.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
shoulder disability from 1999 to the 
present.  After securing the necessary 
release, the RO should obtain these 
records and associate them with the 
claims folder.  

2.  The veteran should be afforded VA 
examinations to determine the nature and 
extent of his service connected post-
operative residuals and recurrent 
dislocation of the right shoulder 
(major).  These should include an 
orthopedic examination, a neurological 
examination, and an examination for 
injuries to the muscles.  The letter of 
notification informing the veteran of 
the time and place of these examinations 
should also inform him of the importance 
of these examinations to his claim, and 
of the importance of his cooperation.  
He should be further informed of the 
need to reschedule an examination or 
examinations in a timely manner if the 
necessity arises.  The claims folder 
MUST be made available to the examiner 
for review before EACH examination.  
Each examiner should state in the 
examination report whether or not the 
claims folder has been reviewed.  On the 
examinations, all indicated tests and 
studies should be conducted.  The range 
of motion of the veteran's right 
shoulder should be noted in terms of 
degrees for all movements.  It is vital 
that the examiners should comment on the 
functional limitations, if any, caused 
by the veteran's service connected right 
shoulder disability.  With respect to 
the subjective complaints of pain, the 
examiners are requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, 
the presence and degree of, or absence 
of, muscle atrophy attributable to the 
service connected right  shoulder 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service 
connected right shoulder disability, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected right shoulder 
disability.  The presence or absence of 
weakness, incoordination, and excess 
fatigability should also be noted, and 
any additional functional limitation as 
a result of these factors should be 
described.  If possible and/or relevant, 
the additional impairment that results 
from pain, weakness, incoordination, and 
excess fatigability should be expressed 
in degrees of additional loss of range 
of motion.  After the examinations have 
been completed, the RO should review the 
examination reports to ensure that they 
are adequate, and that the requested 
information has been provided.  If any 
of the requested information has not 
been provided, then the RO should take 
appropriate action to insure that the 
information is obtained.  This should 
include, if necessary, rescheduling the 
veteran for further examination.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should review the 
veteran's appeal.  In conjunction with 
this review, the RO should consider the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 regarding additional disability due 
to objective evidence of pain, weakness, 
excess fatigability, and incoordination.  
See DeLuca v. Brown, 8 Vet. App. 321 
(1995).  Entitlement to a separate 
evaluation under the rating code for 
degenerative arthritis should be 
considered.  See VAOPGCPREC 9-98.  
Finally, the RO should consider whether or 
not the veteran's right shoulder 
disability is more accurately evaluated 
under one of the diagnostic codes 
concerning muscle injuries of the upper 
extremity listed under 38 C.F.R. § 4.73.  

5.  Following review of the veteran's 
claim, if the benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





